Exhibit 10.2.82
GENON ENERGY, INC. 2002 STOCK PLAN
(As Established Effective March 1, 2002)
Termination Amendment
          GenOn Energy, Inc., a Delaware corporation, formerly known as RRI
Energy, Inc. (the “Company”), having established the GenOn Energy, Inc. 2002
Stock Plan, as established effective March 1, 2002, and as thereafter amended
(the “Plan”), and having reserved the right under Section 12 thereof to amend
and terminate the Plan, does hereby amend and terminate the Plan, effective as
of the dates set forth below:
          1. Effective as of December 3, 2010, the Plan is hereby amended (i) to
change the name of the Plan to the “GenOn Energy, Inc. 2002 Stock Plan,” (ii) to
change all references in the Plan to RRI Energy, Inc. with GenOn Energy, Inc.,
and (iii) as otherwise necessary to reflect the foregoing.
          2. Effective as of December 3, 2010, the Plan is hereby terminated by
adding the following new paragraph 20 to the Plan:
     “20. Termination. This Plan is terminated as December 3, 2010 (the
‘Termination Date’), and no further awards shall be granted on or after the
Termination Date; provided, however, that any Awards outstanding as of the
Termination Date shall remain outstanding and subject to the terms and
conditions of this Plan and the applicable Award Agreements.”
          IN WITNESS WHEREOF, GenOn Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy thereof, this 8th day of December, 2010, but
effective as of the dates set forth above.

            GENON ENERGY, INC.
      By:   /s/ Karen D. Taylor         Karen D. Taylor        Senior Vice
President-Human Resources
and Administration   

 